Counsel for appellant file a most urgent motion for rehearing. It is insisted, first, that we erred in upholding the refusal of a peremptory charge for acquittal. Referring to the facts as shown in the record, we find that two physicians examined the girl upon whom the alleged assault was committed some weeks after the date of same, and both swore to the fact that her privates were so enlarged as to easily make possible intercourse with a grown man. Each doctor said that her hymen was gone and that he inserted two fingers into the vagina apparently without pain. Another witness also testified that she saw appellant on one occasion with his hands up under the clothing of the prosecutrix. The prosecutrix herself swore positively that appellant made the assault upon her, and that his private penetrated hers on the occasion referred to. The statement we have just detailed makes it plain that the trial court would have improperly undertaken to adjudicate the issues himself, and that the requested peremptory instruction was correctly refused.
It also appears from the record that some weeks elapsed after the act charged against appellant, before the doctors examined the prosecutrix and found the condition disclosed by their testimony. We are at a loss to understand a contention that the jury should have been instructed not to consider the fact that the examination of the physicians discovered the enlargement of the private parts of the child, because of the lapse of a few weeks before the examination. Such condition would clearly have been a circumstance to be considered by the jury in determining whether the child had been sexually known by appellant or anyone else. Nor are we able to perceive any soundness in the contention that appellant's special charge requesting that the jury be instructed not to consider such circumstances, was sufficient to call the attention of the court to the necessity for a proper charge regarding this matter, even though itself improperly worded. We cannot conceive how a proper charge could have been written directing the jury *Page 517 
not to consider such circumstances and condition as testified to by the doctors.
We find no reason for changing our view as announced in our opinion to the effect that the charge of the court submitting to the jury that intercourse with a female under the age of eighteen years was rape, was correct under the facts in this case and the indictment. While the indictment did allege that the rape was committed upon a girl under the age of fifteen, the facts without dispute or equivocation showed the girl to be eleven years of age at the time of the trial. We find nothing in any expression of this court in Young v. State, referred to in our opinion, which is authority for a contrary view.
All matters relating to misconduct of jurors are addressed primarily to the discretion of the trial court when brought forward by motion for new trial, and unless it appears to us that such discretion has been abused we have always held it our duty to uphold the conclusion of the court below. In the instant case appellant himself and his attorney filed affidavits suggesting a separation and possible discussion of the case with outside parties, by the jury while deliberating herein. The State's controversy consisted of the affidavit of the county attorney and of a deputy sheriff specifically denying the matters set up in appellant's motion and affidavit. As heretofore stated, notwithstanding the fact that the jury who tried the case were present at the hearing of the motion for new trial and that appellant was given an opportunity to introduce the testimony of any of them that he desired, he declined to do so, apparently preferring to rest the case upon the affidavits made by himself and his attorney. We concluded in our original opinion that nothing appeared showing any abuse of the trial court in his view that appellant had not discharged the burden upon him of showing some wrongful act on the part of the jury in ruling against appellant in this matter. We are not led to change our views in this matter.
All of the other matters contained in said motion for rehearing relate to questions discussed by us in the original opinion, and introduce no new matter and lead us to no different conclusion.
Being of opinion that the case was properly decided the motion for rehearing will be overruled.
Overruled.